El Juez Asociado Se, Hernández,
emitió la siguiente opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Isabel Caballero contra sentencia del Tribunal de Distri-to de San Juan, que la condena como culpable del delito comprendido en el artículo 288 del Código Penal, á un año de prisión en la Cárcel común del Distrito, con traba-jos forzados, y á pagar una multa de $250 y las costas.
La causa se originó en la Corte Municipal de San Juan á virtud de denuncia jurada presentada en nueve de Se-tiembre del año próximo pasado y concebida en los si-guientes términos:
“Yo Francisco Tallada, P. I. denuncio á Isabel Caballero por tener abierta en esta ciudad una casa escandalo-sa y dedicada á citas deshonestas, como consta á Eulalio Vega, Felipe Ramos, vecino de la misma, y Natalia Mer-ced á quien ha utilizado en su casa, dedicada á tráficos in-morales.”
Con esa denuncia por base se celebró el juicio corres-pondiente en la Corte Municipal expresada, y en el mismo día nueve de Setiembre fué condenada la Caballero á seis meses de Cárcel, multa de $200 y pago de costas.
Contra esa sentencia interpuso la acusada recurso de apelación para ante el Tribunal de Distrito de San Juan, y celebrado nuevo juicio, fué condenada la apelante por sentencia de veinte y cuatro de Octubre'último á un año de cárcel con trabajos forzados, pago de $250 de multa y las costas, sentencia que también fué apelada para ante esta Corte Suprema.
En la copia de autos remitida por el Secretario de la Corte sentenciadora no existe protesta alguna formulada ni hay pliego de excepciones, y tampoco el Letrado de la apelante ha presentado alegato alguno escrito, habiendo-*147se limitado en el acto de la vista á impugnar la aprecia-ción de las pruebas hecha por la Corte inferior.
Hemos examinado cuidadosamente esas pruebas, y en-contramos que el fallo recurrido no es contrario á ellas, sino 'que se ajusta al mérito- de las mismas, habiéndose aplicado debidamente el artículo 288 del Código Penal, dentro del cual está comprendido el hecho denunciado.
Entendemos, pues, que la sentencia dictada por la Cor-te de Distrito de San Juan, es justa y procedente, y que por lo tanto debe confirmarse con las costas á la parte ape-lante. .
Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Eigueras, MacLeary y Wolf.